PER CURIAM.
Having considered the appellant’s response to this Court’s order of July 5, 2006, we dismiss this appeal for lack of jurisdiction. The notice of appeal filed on June 6, 2006, appealing the order denying the appellant’s motion to correct illegal sentence rendered on March 23, 2006, is untimely. Because the notice of appeal was filed more than 30 days after rendition of the order and the untimely motion for rehearing did not delay rendition, this Court is without appellate jurisdiction. See Fla. R.App. P. 9.110(b). This appeal is hereby dismissed.
DISMISSED.
DAVIS, POLSTON, and HAWKES, JJ., concur.